Exhibit 8.1 The following table sets forth the details of our principle subsidiaries and significant PRC-incorporated affiliates as of December 31, 2013: Jurisdiction of Legal Ownership Name Incorporation Interest Fortune Software (Beijing) Co., Ltd. PRC 100% China Finance Online (Beijing) Co., Ltd. PRC 100% Beijing Fuhua Innovation Technology Development Co., Ltd. * PRC Nil Fortune (Beijing) Success Technology Co., Ltd. PRC 100% Shanghai Meining Computer Software Co., Ltd.* PRC Nil Zhengning Information & Technology (Shanghai) Co., Ltd. PRC 100% Shanghai Chongzhi Co., Ltd.* PRC Nil Fortune (Beijing) Qicheng Technology Co., Ltd.* PRC Nil Shanghai Stockstar Securities Advisory and Investment Co., Ltd. * PRC Nil Jujin Software (Shenzhen) Co., Ltd. PRC 100% Shenzhen Genius Information Technology Co., Ltd. PRC 100% Shenzhen Shangtong Software Co., Ltd.* PRC Nil Shenzhen Newrand Securities Advisory and Investment Co., Ltd.* PRC Nil Stockstar Information Technology (Shanghai) Co., Ltd. PRC 100% iSTAR Financial Holdings Limited BVI 85% iSTAR International Securities Co. Limited Hong Kong 85% iSTAR International Futures Co. Limited Hong Kong 85% iSTAR International Wealth Management Co. Limited Hong Kong 85% iSTAR International Credit Co. Limited Hong Kong 85% Sinoinfo (Dalian) Investment Consulting Co., Ltd. PRC Nil Zhengjin (Fujian) Precious Metals Investment Co., Ltd. PRC Nil Zhengjin (Shanghai) Precious Metals Investment Co., Ltd. PRC Nil Zhengjin (Tianjin) Precious Metals Investment Co., Ltd. PRC Nil Henghui (Tianjin) Precious Metals Investment Co., Ltd. PRC Nil *Denotes variable interest entity or subsidiaries of variable interest entities
